734 -IS
CCA #       13-13-00387-CR                          OFFENSE:     Capital Murder

STYLE:      DARYL DOTSON v. THE STATE OF TEXAS      COUNTY:      Dallas


TRIAL COURT:            Criminal District Court 2                                             MOTION
                        of Dallas County                FOR REHEARING IS:
TRIAL COURT #:          F-1163228-l                     DATE: 6/4/15
TRIAL COURT JUDGE:      Hon. Don Adams                  JUDGE: Judge Dori C. Garza
DISPOSITION: Affirm

DATE:
JUSTICE:
PUBLISH:                           DNP:



CLK RECORD:                                             SUPP CLK RECORD,
RPTRECORD:                                              SUPP RPT RECORD.
STATE BR:                                               SUPPBR
APP BR:                                                  PROSE BR




                             IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#               73V -/£»
                                                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:


           R€Fd>ep                                       JUDGE:

DATE:        /DJI'jlJ&fS'                                SIGNED:                        PC:

JUDGE:         ^OxAjU^                                   PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN               MOTION FOR STAY OF MANDATE IS:

CCA IS:.                  ON                                                      ON

JUDGE:                                                   JUDGE: